NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2557-21

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AMY L. AMKHANITSKY,

     Defendant-Appellant.
_______________________

                   Submitted August 16, 2022 – Decided August 23, 2022

                   Before Judges Accurso and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Accusation No.
                   21-04-0368.

                   Hegge & Confusione, LLC, attorneys for appellant
                   (Michael J. Confusione, of counsel and on the brief).

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (Nancy A. Hulett, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      This appeal, which returns after remand, requires us to determine if the

court's four-year custodial sentence was consistent with the Code of Criminal

Justice. As we conclude the court failed to apply properly the aggravating and

mitigating factors, we vacate defendant's sentence and remand the matter once

again with directions that a different judge resentence defendant.

                                        I.

      In February 2020, defendant Amy L. Amkhanitsky, a then seventeen-year-

old high school senior with no prior convictions or involvement with the

criminal justice system, was driving on a dark road in Old Bridge. When

approaching a crest in the road, she failed to observe Richard S. Lockwood, III,

while he was walking in a crosswalk and fatally struck him with her car. The

accident report noted the aforementioned peak in the road, and also detailed that

the victim was not wearing reflective clothing and the crosswalk where he was

hit was illuminated only on one side of the street.

      Defendant immediately called 9-1-1 and when the police arrived, they did

not observe her to be under the influence of any substance nor did they

administer field sobriety tests. In addition, the police did not arrest defendant,

and they did not issue her any summonses at the scene for driving while

impaired, reckless driving, or for any other motor vehicle infraction.          As


                                                                            A-2557-21
                                        2
described in the presentence report, the police believed, however, that defendant

had recently smoked marijuana, because an officer smelled "a strong odor of

marijuana" while "standing by [defendant's] vehicle."

      Despite defendant's consent to a blood test that night, the prosecutor

nevertheless applied for a warrant for a blood draw which a motion judge

granted.   That test revealed defendant's blood contained 3.7 nanograms of

tetrahydrocannabinol (THC)1 metabolites. The results were reviewed by Dr.

Robert Pandina, Ph.D., of Rutgers University who concluded defendant was

intoxicated at the time of the accident. 2

      After her release from the hospital, defendant's parents brought her to the

Old Bridge Police Station where she voluntarily provided a statement in which

she admitted to taking two "hits" of marijuana from a vape pen approximately

four hours before the accident. She also told the police she regularly smoked

marijuana.



1
  THC or delta-9-tetrahydrocannabinol is "the main ingredient that produces the
psychoactive effect" in marijuana. Marijuana, DEA (Aug. 2, 2022, 11:26 AM),
https://www.dea.gov/factsheets/marijuana.
2
  We note that Dr. Pandina's findings are referenced in defendant's presentence
report, but the record contains neither the test results nor his report. As such,
the bases for his conclusion that defendant was intoxicated are unclear from the
record.
                                                                           A-2557-21
                                         3
      Defendant voluntarily waived juvenile jurisdiction and her right to an

indictment and was charged by way of accusation with third-degree strict

liability vehicular homicide, N.J.S.A. 2C:11-5.3(a).      Defendant was later

indicted for first-degree aggravated manslaughter - extreme indifference to

human life, N.J.S.A. 2C:11-4(a)(1), and two second-degree offenses: reckless

vehicular homicide, N.J.S.A. 2C:11-5(a), and aggravated assault, N.J.S.A.

2C:12-1(b)(1).

      Defendant subsequently pled guilty to the third-degree strict liability

charge in exchange for the State's promise to recommend a five-year term of

imprisonment and dismissal of defendant's first- and second-degree charges,

while reserving her right to argue for a lesser sentence or a non-custodial

probationary term. 3 During her plea, defendant admitted she was "under the

influence of marijuana at the time that [she] impacted" the victim.

      At sentencing, defendant stated that she understood the consequences of

her actions and told the court she had "come to grips with what [she] did." She


3
  Under N.J.S.A. 2C:11-5.3(b), the presumption of non-imprisonment set forth
in N.J.S.A. 2C:44-1(e) does not apply. Under the statute, "the court should
weigh the aggravating and mitigating factors in determining whether to
incarcerate the defendant or to place him or her on probation." State v. Baylass,
114 N.J. 169, 177 (1989). Where a term of imprisonment is deemed appropriate,
the sentence for third-degree crimes "shall be between three and five years."
N.J.S.A. 2C:43-6(a)(3).
                                                                           A-2557-21
                                       4
also understood "being sorry isn't going to bring anyone back or reverse time,"

but emphasized the medical treatment she was receiving "to avoid this from ever

happening again to anyone." She also explained, after questioning from the

court, that she was using marijuana prior to the accident to ease her anxiety.

      The court found applicable a single aggravating factor — nine, N.J.S.A.

2C:44-1(a)(9) ("[t]he need for deterring the defendant and others from violating

the law"). Conversely, it determined the facts and circumstances warranted

application of five mitigating factors — seven, N.J.S.A. 2C:44-1(b)(7) ("[t]he

defendant has no history of prior delinquency or criminal activity or has led a

law-abiding life for a substantial period of time before the commission of the

present offense"), eight, N.J.S.A. 2C:44-1(b)(8) ("[t]he defendant's conduct was

the result of circumstances unlikely to recur"), nine, N.J.S.A. 2C:44-1(b)(9)

("[t]he character and attitude of the defendant indicate that the defendant is

unlikely to commit another offense"), twelve, N.J.S.A. 2C:44-1(b)(12) ("[t]he

willingness of the defendant to cooperate with law enforcement authorities"),

and fourteen, N.J.S.A. 2C:44-1(b)(14) ("[t]he defendant was under 26 years of

age at the time of the commission of the offense"). After ostensibly weighing

these factors, the court sentenced defendant to a four-year custodial term.




                                                                              A-2557-21
                                        5
      In discussing the mitigating factors, the court acknowledged that

defendant was merely seventeen years old when she made a "mistake." It also

found that based on her character and attitude she was unlikely to make such a

tragic error in the future. The court nevertheless concluded that although the

"mitigating factors are real when evaluated cumulatively, . . . they d[id] not have

enough impact upon this [c]ourt to outweigh the seriousness of the crime and to

downgrade this sentence to a probationary term." The court also noted that it

had an obligation "to send a strong and consistent message to the community at

large, in an effort for general deterrence, that driving under the influence of any

drug, is a very serious matter."

      Defendant moved for reconsideration and primarily argued that the court

failed to consider mitigating factor ten, N.J.S.A. 2C:44-1(b)(10), that defendant

was "particularly likely to respond affirmatively to probationary treatment ."

The court agreed that it "did not properly consider . . . mitigating factor [ten]"

and held a second sentencing hearing on October 21, 2021.

      At her resentencing, defendant read another statement to the court, in

which she readily admitted that "because of [her] actions an innocent man lost

his life." Defendant also explained her background as a child of Soviet Union

refugees, and the academic pressures she faced in a highly competitive high


                                                                             A-2557-21
                                        6
school. She cited her mental health struggles and stated that she "couldn't get

out of bed for months" after the accident. She also began to fail classes,

developed "severe [Post-Traumatic Stress Disorder] (PTSD)," and suffered from

"panic attacks any time [she was] in or near a car." She told the court that under

the circumstances, she believed she did not "belong in jail" and revealed that she

began therapy with a psychiatrist immediately after the accident and enrolled in

college where she had successfully completed honors classes.

      The court criticized defendant's statement, characterizing it as "all about

her" as she failed to appreciate "the nature of the crime and the harm that was

caused." The court explained that had defendant made such comments at her

initial sentencing hearing, it "doubt[ed] [it] would have found the mitigating

factors [it] found" but would "not go[] back on that." The court found "that there

is clearly an individual need to deter this defendant from further criminal

activity."

      The court again applied aggravating factor nine, and mitigating factors

seven, eight, nine, twelve, and fourteen, and concluded mitigating factor ten

applied, but declined to revise defendant's sentence. It later issued an amended

judgment of conviction reflecting its consideration and application of mitigating

factor ten and affirming defendant's four-year custodial sentence.


                                                                            A-2557-21
                                        7
      Defendant appealed and maintained the court improperly balanced the

aggravating and mitigating factors and failed to apply the analysis mandated by

our Supreme Court in State v. Fuentes, 217 N.J. 57, 63 (2014). We considered

the matter on our Excessive Sentencing Calendar and remanded, concluding that

the sentencing court "did not provide a sufficient explanation as to how

[aggravating factor nine and mitigating factor eight] can be reconciled in this

particular case as required by Fuentes." State v. Amkhanitsky, A-3528-20 (App.

Div. Dec. 6, 2021) (slip op. at 3).

      We further explained that "while the court expressed sound reasons" for

the need to deter the general public from driving under the influence, "the court's

analysis of a need to deter defendant herself from repeating [her] illegal conduct

is limited and arguably contradictory." Ibid. We acknowledged, however, that

we did not have a transcript of the October 21, 2021 sentencing hearing. Id.,

slip op. at 2. On remand, we instructed the court to reconsider defendant's

sentence in accordance with Fuentes, evaluate defendant's presentence report,

and "duly take into account any favorable or unfavorable developments

respecting defendant's confinement and treatment since the time of her original

presentence report." Id., slip op. at 4.




                                                                             A-2557-21
                                           8
      Defendant thereafter moved before us for further relief.             State v.

Amkhanitsky, A-3528-20 (App. Div. Jan. 11, 2022). Specifically, defendant

requested an order requiring that the resentencing hearing be conducted no later

than January 31, 2022 and that the matter be assigned to a different judge . Id.,

slip op. at 1.

      The sentencing court also sought guidance from us regarding "the

necessity of a resentencing hearing" based on its perception that it addressed the

concerns identified in our December 6, 2021 order at the October resentencing

hearing. Ibid. We ordered that defendant be resentenced no later than February

15, 2022, but concluded it was unnecessary to remand the matter to a different

judge. Id., slip op. at 3.

      We also found, having reviewed the October 21, 2021 transcript, that the

issues requiring a remand were not resolved at that hearing. Id., slip op. at 2.

We directed that the court clarify whether it intended to retract its application of

mitigating factor eight and provide appropriate reasoning, and further explain

its assessment and weighing of mitigating factor fourteen in light of the

presentence submission and the report of Dr. Hasan Memon, M.D., that

"illuminat[ed] [defendant's] mental health and her substance dependency" in

relation to "other twelfth-graders of her age." Id., slip op. at 3. On the latter


                                                                              A-2557-21
                                         9
point, Dr. Memon opined that "6.9 percent of [twelfth] graders struggled with

daily use of cannabis, just like [defendant]" and, as such, "at least 6.9 percent of

[twelfth] grade Americans . . . would have tested positive for cannabis in their

system after a car accident."

      Defendant was resentenced on February 10, 2022. At that hearing, the

court noted that it had reviewed our December 6, 2021 order, as well as character

letters submitted by defendant, and considered Dr. Memon's report. The court

also reevaluated defendant's statements at the previous sentencing hearings, and

although it found that her initial statement expressed remorse and empathy, it

reiterated its opinion that her October 21, 2021 comments improperly focused

on the harm she suffered which the court characterized as reflecting

"self[-]absorption."

      The court again concluded that aggravating factor nine applied "with

significant weight." In doing so, the court criticized Dr. Memon's opinion as

"normaliz[ing] criminal behavior," and challenged his finding that because 6.9

percent of high school seniors smoked marijuana regularly, "at least 6.9 percent

of [twelf]th grade Americans . . . would have tested positive for cannabis in their

system after a car accident."




                                                                              A-2557-21
                                        10
      The court further concluded that Dr. Memon's diagnosis of Attention

Deficient Hyperactivity Disorder (ADHD) and PTSD, together with defendant's

history of "self[-]medicating," supported its finding that defendant presented a

risk for reoffending. As such, the court added aggravating factor three, N.J.S.A.

2C:44-1(a)(3) ("[t]he risk that the defendant will commit another offense")

finding "a meaningful risk of re-occurrence . . . because the defendant's

treatment has not yet matured."

      As to the mitigating factors, the court rejected its previous application of

mitigating factors eight and nine as a "mistake." The court found defendant's

conduct to be the "result of mental health or emotional issues" that remained

unresolved, and insufficient time had passed for her to demonstrate "the

discipline to take her medication regularly." Further, the court explained, "the

nature of the crime she committed can easily be replicated even with strict

conditions placed upon her."

      The court also retracted its application of mitigating factor ten, finding

that "in light of the risk of [defendant] committing another offense , she is not

particularly likely to respond affirmatively to probation since one of the key

conditions of probation is to remain offense free." The court applied "medium

weight" to factor seven, and "light weight" to factor twelve. It also applied


                                                                            A-2557-21
                                      11
mitigating factor fourteen again, giving it "heavy weight" and attributing the

accident to "youthful errors."

      The court reimposed the four-year sentence despite its conclusion that the

aggravating and mitigating factors were "in equipoise." This appeal followed. 4

                                       II.

      Before us, defendant argues that the court committed multiple sentencing

errors and asks that we accordingly vacate her sentence. She asserts that the

court failed to "apply [an] objective assessment of the aggravating and

mitigating factors" and instead, attempted to "justify imposing the same

four[-]year sentence."

      Specifically, defendant maintains that the court erred by applying

aggravating factor three. She explains that "[n]othing occurred between the first

sentencing and resentencing that supports a finding of aggravating factor [three]

now when it was not supported before." Further, she argues that the court

incorrectly based its imposition of aggravating factor three on her diagnoses of



4
  Defendant was paroled on June 15, 2022, after the submission of her merits
briefs. Defendant's release does not render the present appeal moot, as the
duration of defendant's parole and her term of imprisonment should she violate
parole are limited by the sentence imposed by the court. See N.J.S.A. 30:4-
123.65; State v. Ryan, 86 N.J. 1, 6 n.3 (1981); State v. Levine, 253 N.J. Super.
149, 156 n.2 (App. Div. 1992).
                                                                           A-2557-21
                                      12
(PTSD), cannabis use disorder, and ADHD, and its conclusion that her

"treatment has not yet matured."        She contends that those facts do not

demonstrate that she will drive while impaired again, and that the court ignored

that she has not driven at all since the night of her offense. Further, defendant

claims that the court's application of aggravating factor three was inconsistent

with its application of mitigating factor seven, relying on State v. Case, 220 N.J.

49, 67 (2014).

      Next, defendant argues the court erred by applying aggravating factor

nine. She maintains that general deterrence has "relatively insignificant penal

value in the weighing and balancing process" and that a need for specific

deterrence is inconsistent with her lack of a prior criminal record. Finally,

defendant contends the court improperly eliminated three mitigating factors it

previously found applicable, despite that fact that at the time she stood before

the court at resentencing "she . . . had only positive reports since her

incarceration."

      We agree with defendant that the court's sentencing decision, and

particularly its addition of aggravating factor three and retraction of mitigating

factors eight, nine and ten, was an abuse of discretion as its findings were not

supported by competent and credible evidence in the record.


                                                                             A-2557-21
                                       13
      Our review of a sentence is limited and subject to an abuse of discretion

standard. State v. Jones, 232 N.J. 308, 318 (2018). "[A]ppellate courts are

cautioned not to substitute their judgment for those of our sentencing courts ."

Case, 220 N.J. 49 at 65 (citing State v. Lawless, 214 N.J. 594, 606 (2013)). We

therefore affirm a sentence "unless: (1) the sentencing guidelines were violated;

(2) the findings of aggravating and mitigating factors were not 'based upon

competent credible evidence in the record;' or (3) 'the application of the

guidelines to the facts' of the case 'shock[s] the judicial conscience.'" State v.

Bolvito, 217 N.J. 221, 228 (2014) (alteration in original) (quoting State v. Roth,

95 N.J. 334, 364-65 (1984)).

      Of course, deferential review of a sentence "presupposes and depends

upon the proper application of sentencing considerations." State v. Melvin, 248

N.J. 321, 341 (2021) (quoting Case, 220 N.J. at 65); accord State v. Trinidad,

241 N.J. 425, 453 (2020).       Further, as we recently observed, "[w]hen an

appellate court orders a resentencing, a defendant is ordinarily entitled to a full

rehearing." State v. Bellamy, 468 N.J. Super. 29, 39 (App. Div. 2021) (citing

Case, 220 N.J. at 70). "The resentencing judge must 'view [the] defendant as he

stands before the court on that day unless the remand order specifies a different




                                                                             A-2557-21
                                       14
and more limited resentencing proceeding . . . .'" Id. at 39-40 (quoting State v.

Randolph, 210 N.J. 330, 354 (2012)).

      A court's findings regarding aggravating factor three "should . . . 'include

an evaluation and judgment about the individual in light of his or her [criminal]

history.'" State v. Locane, 454 N.J. Super. 98, 125 (App. Div. 2018) (quoting

State v. Thomas, 188 N.J. 137, 153 (2006)). In that analysis "[a] defendant's

claims about rehabilitation have to be weighed against the criminal history, and

include, when possible, objective information in the record such as the offense

circumstances." Ibid. Examples of circumstances that have justified application

of aggravating factor three include a "substantial level of intoxication" at the

time of a vehicular homicide offense and possession of a quantity of drugs

exceeding the amount necessary for conviction. Ibid. (citing Thomas, 188 N.J.

at 153; State v. Varona, 242 N.J. Super. 474, 491 (App. Div. 1990)).

      We initially observe that the court's sentencing decision appears animated

by a preconceived notion of the proper sentence for defendant's offense rather

than a new reflection on a "full rehearing" and evaluation of defendant "as [s]he

st[ood] before the court." Bellamy, 468 N.J. Super. at 39-40. Although we

acknowledge that sentencing requires a qualitative assessment of aggravating

and mitigating factors, Case, 220 N.J. at 65, it is difficult to comprehend how


                                                                            A-2557-21
                                       15
an objective analysis, as informed by the current record, could result in the same

sentence three times, and by way of different combinations of the sentencing

factors. Our conclusion is bolstered further by the court's apparent refusal to

credit defendant's rehabilitative progress during the two years between her

offense and most recent sentencing hearing, its comments at defendant's second

sentencing hearing expressing "doubt" regarding its prior sentencing findings

while refusing to make any adjustments, and its imposition of aggravating factor

three only at defendant's most recent sentencing hearing despite a lack of new

information indicating an increased risk of re-offense.

      At bottom, we conclude the record does not support the court's application

of aggravating factor three.    Defendant had no prior criminal history and

demonstrated meaningful progress towards rehabilitation.         She voluntarily

began seeing a psychiatrist immediately after the accident, as she recognized her

need to "become a better person" to ensure that "something like this never . . .

happens again." She also explained that she ceased driving voluntarily and

enrolled in "every course [she] could" while incarcerated.

      In addition, the court's reasoning in applying aggravating factor three

failed to consider all pertinent facts and relied upon others not in the record.

The court found the aggravating factor applicable based on defendant's "ADHD


                                                                            A-2557-21
                                       16
and [PTSD]," which it found had "not been addressed," and that "defendant's

treatment ha[d] not yet matured." In doing so, the court imported a medical

conclusion unsupported by the record and ignored positive steps defendant took

towards rehabilitation.

      First, Dr. Memon's report did not indicate that defendant failed to address

her PTSD. To the contrary, the report stated that defendant was treating her

PTSD through therapy. Dr. Memon also reported that after the accident but prior

to her incarceration, defendant had taken medication consistently and attended

therapy "instead of using cannabis," which he concluded was "a positive

indicator that [she] [was] making efforts to maintain her long-term sobriety."

      Second, Dr. Memon explained he had not treated defendant's ADHD

because she was not driving, and that treatment might be appropriate if she

drives in the future. He concluded, however, that defendant did "not present a

risk to herself or others," and there is no indication in the record that defendant's

untreated ADHD would present a risk of re-offense.

      Third, we agree with defendant that the court failed to explain the basis

for applying both aggravating factor three and mitigating factor seven, as

required by Case, 220 N.J. at 67. The court did not attempt to reconcile those

factors and as noted, we find the record did not support application of


                                                                               A-2557-21
                                        17
aggravating factor three, especially in light of defendant's lack of a criminal

history. In sum, we find insufficient support in the record for application of

aggravating factor three under the facts presented, where defendant has

indisputably committed herself to and made meaningful progress towards

rehabilitation. See Case, 220 N.J. at 64 ("Speculation and suspicion must not

infect the sentencing process . . . .").

      Similarly, the court's withdrawal of mitigating factor ten due to its

uncertainty as to "how well she'll do on probation" is unsupported by the record.

Defendant's consistent efforts toward rehabilitation, along with her lack of any

criminal history, amply supported a finding that she was "particularly likely to

respond affirmatively to probationary treatment." In this regard, Dr. Memon

stated in his report that he did "not believe that incarceration . . . [would] serve

any purpose." Rather, he concluded, "it could limit the progress she has made

and continues to make."

      We also decline to defer to the court's decision regarding mitigating

factors eight and nine because it relied on the same reasoning that supported its

application of aggravating factor three. In declining to apply mitigating factors

eight and nine, the court placed particular emphasis on defendant's "unresolved

ADHD and [PTSD]." As noted, the court seemingly failed to appreciate that


                                                                              A-2557-21
                                           18
defendant was treating her PTSD and that nothing in the record suggested her

ADHD posed a risk of re-offense.

      We acknowledge that defendant's statement that she did not "belong in

jail" certainly supported a finding that she may not have internalized the

significance of her offense. We express our reservations, however, with respect

to the court's finding that this statement supported its rejection of mitigating

factors eight and nine. Bearing in mind the deference owed to the court's factual

findings, we cannot discern from the record if the court adequately considered

the entirety of defendant's statements.

      For example, the court appeared to focus primarily, if not exclusively, on

defendant's statements at her second sentencing hearing regarding the negative

effects the accident had on her life. At that hearing, however, defendant also

reflected on the harm she caused to the victim and his family and explained that

she wrote an apology to the victim's family and was "terribly sorry" and

"ashamed" of her actions.         At defendant's first sentencing, she also

acknowledged that her actions were "extremely wrong" and that she "needed to

change." She again recognized the harm she caused to the victim and his family

and explained that she prayed for them every day. Similarly, at her most recent

sentencing hearing, defendant took responsibility for her actions and explained


                                                                           A-2557-21
                                          19
that she was utilizing her time in prison to focus on becoming a better person.

We therefore direct the court on remand to consider the entirety of the record,

including all three of defendant's statements, when it evaluates anew the

sentencing factors.

      In reaching our decision, we also recognize the court's analysis of the

aggravating and mitigating factors properly considered defendant's admission

that she was impaired at the time of the accident. We observe, however, that the

record in support of that concession was modest, which the court acknowledged

when it stated, "defendant had marijuana in her system, but the effect of the

marijuana is not clear to the [c]ourt." The reason the effect of defendant's two

"hits" of marijuana was not clear to the court is likely because, in addition to the

lack of observational evidence at the scene, THC blood levels are generally

considered a poor indicator of impairment according to published research. See

Andrea Roth, The Uneasy Case for Marijuana as Chemical Impairment Under a

Science-Based Jurisprudence of Dangerousness, 103 Calif. L. Rev. 841, 887

(2015) ("[T]here is simply no predictable or uniform connection between

specific blood levels of THC and its metabolites and the[] psychoactive

effects."); see also State v. Fraser, 509 P.3d 282, 289-91 (Wash. 2022)

(discussing the poor correlation between THC blood levels and impairment


                                                                              A-2557-21
                                        20
effects). Further, "THC's metabolites . . . can be found in one's blood for days,

weeks, or even over a month in chronic users." Roth, 103 Calif. L. Rev. at 885.

We note the level of THC in defendant's blood fell under the five nanogram per

se limit imposed by some states. See, e.g., Mont. Code Ann. § 61-8-1002(1)(d);

Wash. Rev. Code Ann. § 46.61.502(1)(b).

      In sum, we are satisfied that the court's analysis of the aggravating and

mitigating factors was not adequately supported by the record and resentencing

is required.   Bolvito, 217 N.J. at 228. We accordingly vacate defendant's

sentence and order a new sentencing hearing to be conducted within thirty days.

We also direct a new judge conduct that proceeding to ensure the matter is

resolved consistent with our opinion and the Code of Criminal Justice. We do

not retain jurisdiction.




                                                                           A-2557-21
                                      21